UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  _ 8 
Robert Lee Johnson, ) c'°"k¢ U.S. D|strlct and
. ) Bankruptcy Courts
Plaintiff, )
)
v. ) Civil Action No.
) / 61 ~ ¢?»73
United States Dep’t of Labor, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

This action arises out of the same events underlying plaintiff s two dismissed actions.

See Johnson v. Interstate Mgmt. C0., LLC, No. 13-0763 (UNA) (D.D.C. May 24, 2013), a]j"d,
No. 13-7097 (D.C. Cir. Oct. l1, 2013); Johnson v. Interstate Mgmt. C0., LLC, 871 F. Supp. 2d l,
(D.D.C. 2012). The only difference is that plaintiff sues the Department of Labor and the
Directorate of Whistleblower Protection Programs instead of his former employer. In all other
respects, the complaint is substantially the same as the dismissed complaint.

Plaintiff alleges that he was fired because of his whistleblower activity, which is a
violation of 29 U.S.C. § 660(0). See Compl. at 4. The Occupational Safety and Health Act of
1970 ("OSHA") "prohibits employers from discharging employees because they file complaints
or otherwise exercise rights afforded by the [OSHA], including but not limited to informing the

Occupational Safety and Health Administration . . . of unsafe conditions and requesting a federal

inspection." Johnson, 871 F. Supp. 2d at 4 (quoting Kennard v. Louis Zimmer Comm'cns, Inc.,
632 F. Supp. 635, 636 (E.D. Pa. 1986) (citing 29 U.S.C. § 660(0)(1)). An "employee who
believes" that a violation has occurred may "f`ile a complaint with the Secretary [of the
Department of Labor]," who, in turn, "shall cause such investigation to be made as he deems
appropriate." 29 U.S.C. § 660(c)(2). "lf upon such investigation, the Secretary determines that
the [statute] has been violated, he shall bring an action in any appropriate United States district
court against such person." Id.

Plaintiff has again attached to the instant complaint the Secretary’s decision dated
February 4, 2013, finding after investigation that "[t]he preponderance of the evidence failed to
support that you were terminated because of your engagement in protected activity." Since, as
previously determined, the OSHA does not authorize a private cause of action, see Johnson, 871
F. Supp. 2d at 5 (citing cases), this case will be dismissed with prejudice for failure to state a

claim.l A separate Order accompanies this Memorandum Opinion.

W”:Y/’r"f/
{%V Uniie States Dis‘uu, Judge

DATE; May , 2014

‘ To the extent that plaintiff is bringing a separate retaliation claim, see Compl. at 3, this Court
previously determined that because OSHA’s "remedies are exclusive," plaintiff "cannot bring a
claim of retaliation for having filed an OSHA complaint." johnson v. Interstate Mgmt. C0.,

LLC, 871 F. Supp. 2d l, 5 (D.D.C. 20l2) (citing cases).

2